Citation Nr: 0109918	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claim. 

The veteran has also claimed entitlement to service 
connection for tinnitus.  See VA Application for Compensation 
and Pension, dated February 22, 1999.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has a current bilateral hearing loss disability 
that has been attributed to acoustic trauma during active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records show that, in February 
1945, he complained of some loss of hearing for the last 
month and a half.  On examination, both ear drums were 
normal.  He had reduced hearing on the left, and the opinion 
was that a slight loss in hearing was probably due to 
concussion.  The veteran had been in a truck accident earlier 
that month in which the truck in which he was riding 
overturned.  His examination prior to discharge showed no 
loss of hearing.  His separation qualification record shows 
that he was a clerk-typist in headquarters battery overseas, 
and that he also had experience driving a 2 1/2 ton truck.  He 
also was a light artillery gun crewman for 20 months.

The veteran has reported noise exposure in combat as a member 
of a field artillery unit. 

Associated with the veteran's claims file are two statements 
from the Pappas Ear Clinic, P.C.  The first statement 
recounted the veteran's participation as a member of an 
artillery unit during World War II, and it reported that the 
veteran's sensorineural hearing loss was consistent with a 
noise-induced etiology.  The second statement includes the 
doctor's professional opinion that the veteran's current 
hearing loss is related to his noise exposure while in the 
service.  

The veteran was also afforded VA audiological evaluation in 
October 1999.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
100
105
105
LEFT
25
25
90
90
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  

The veteran was diagnosed as having moderately severe to 
profound sensorineural hearing loss in the right ear, and 
moderate severe to severe sensorineural hearing loss in the 
left ear.  He reported significant noise exposure in service 
and that over the years he had a decrease in hearing.  The 
examiner did not state any opinion as to the etiology of the 
veteran's hearing loss.


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran has been 
notified of information necessary to substantiate his claim 
by means of the December 1999 statement of the case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103).  The RO afforded the veteran an appropriate 
VA examination in October 1999.  Those findings are of record 
and listed above.  

Although the RO has not obtained the private treatment 
records of Dr. Pappas, they are not necessary for an 
equitable disposition of this claim.  Furthermore, the 
veteran is not prejudiced by failure to obtain those records, 
since the decision herein is favorable to the veteran.  The 
RO has satisfied its duty to assist the veteran by providing 
him an examination, and any failure to request private 
treatment records is harmless.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

The veteran is shown to have a current bilateral hearing loss 
disability under VA regulations, as he meets all three 
alternative means of establishing hearing loss disability.  
See 38 C.F.R. § 3.385 (2000).  His account of exposure to in-
service noise is credible and consistent with the conditions 
of his service, and it is documented in the service records 
that he participated in campaigns at Normandy, Northern 
France, Rhineland, Ardennes, and Central Europe.  Although 
when separated from service his military occupational 
specialty was listed as clerk-typist, his separation 
qualification record reflects 20 months of service as a light 
artillery gun crewman and only five as a clerk typist.  
Because he was in the European theater of operations from 
December 1943 to October 1945, it is clear that most of his 
time in that area was as a light artillery gun crewman.  
Further, his records indicate that, while he was on active 
duty, he complained of decreased hearing, and slight loss of 
hearing was shown.  Although this hearing loss was not shown 
on separation examination, there was no audiometry 
examination done at the time.  Furthermore, there is 
competent medical evidence linking the veteran's current 
hearing loss disability with noise trauma he experienced as 
an artillery crewman during World War II.  The VA examiner 
did not provide an opinion as to etiology of the hearing 
loss.  There is no medical evidence in the record to refute 
the opinion of Dr. Pappas.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

The evidence of record supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107(b)).



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

